DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/6/2021 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-3 and 8-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2017/0301646; herein “Kim”) in view of Fujii (US 2011/0128399; herein “Fujii”) and Tsutsue (US 2011/0147882; herein “Tsutsue”).
Regarding claim 1, Kim discloses in Fig. 1e-f and related text a semiconductor structure, comprising: 
a first substrate (1, see [0032]); and
a first adhesive/bonding stack (3/4, see [0033] and [0034]) on a surface of said first substrate, wherein said first adhesive/bonding stack comprises at least one first adhesive layer (3) and at least one first bonding layer (4), and materials of said first adhesive layer and said first bonding layer are different, a material of said first bonding 
Kim does not disclose 
wherein a compactness of each layer in said first adhesive/bonding stack gradually increases in a direction of thickness of said first adhesive/bonding stack.
In the same field of endeavor, Tsutsue teaches in Fig. 2 and related text a semiconductor device wherein a compactness of a layer (107, see [0030]) gradually increases in a direction of thickness (see [0032]; note that “direction of thickness” is interpreted as a vertical direction as shown in Fig. 2, the compactness increases from top to bottom, therefore in the vertical direction).
In the same field of endeavor, Fujii teaches in Fig. 10 and related text a semiconductor structure with first and second bonding pads (CT1/CT2, see [0248]) penetrating through said first and second adhesive/ bonding stack (11/21) (see Fig. 10).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Kim by having a compactness of a layer gradually increases in a direction of thickness, as taught by Tsutsue, in order to reduce separation of films at the interface therebetween and leakage between adjacent pairs of electrical features, thereby preventing or reducing the degradation of the reliability of the semiconductor device (see Tsutsue [0020]) and tune the etch selectivity for various electrical feature manufacture (see Tsutsue [0011]). Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Kim by having the bonding layer having electrical features therein, as taught by Kim, in order to provide electrical contacts for substrates with electrical circuits therein (see Fujii [0247]-[0248]). Note that the claimed limitation “each layer in said first adhesive/bonding stack gradually increases in a direction of thickness of said first adhesive/bonding stack,” is taught by the 
Regarding claim 2, Kim further discloses wherein said surface of said first substrate (1) contacts said first adhesive layer (3), and a surface of said first adhesive/bonding stack is a surface of said first bonding layer (4).
Regarding claim 3, Kim does not disclose wherein an atomic concentration of carbon in said first bonding layer is larger than 0% and smaller than 50%.
In the same field of endeavor, Fujii teaches in Fig. 10 and related text a semiconductor structure an atomic concentration of carbon in said first bonding layer (e.g. 11, see [0245]) is larger than 0% and smaller than 50% (45% for SiCxNy wherein x:y is 5:5, see [0125]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Kim by having an atomic concentration of carbon in said first bonding layer is larger than 0% and smaller than 50%, as taught by Fujii, in order to improve bonding strength (see Fujii [0272] at least).
Regarding claim 8, Kim further discloses a thickness of said first bonding layer (3) is larger than 100Å (100nm-6µm, see [0033]), and a thickness of said first adhesive layer (4) is larger than 10 Å (10nm-1µm, see [0034]).
Regarding claim 9, Kim further discloses a second substrate, wherein a second adhesive/bonding stack is formed on a surface of said second substrate, and a surface of said second adhesive/bonding stack is correspondingly bonded to a surface of said first adhesive/bonding stack (see Fig. 1f and [0036]).
Regarding claim 10, Kim further discloses wherein said second adhesive/bonding stack and said first adhesive/bonding stack have the same material and structure (see Fig. 1f and [0036]).
Regarding claim 11, the combined device shows 
a first bonding pad (Fujii: CT1, see [0248]) penetrating through said first adhesive/ bonding stack (11); and
a second bonding pad (CT2, see [0248]) penetrating through said second first adhesive/ bonding stack (21), wherein said first bonding pad is correspondingly bonded to said second bonding pad (see Fig. 10).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3 and 8-11 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2 and 6-9 of copending Application No. 16/378518 (herein “’518”) in view of Kim. This is a provisional nonstatutory double patenting rejection.
Regarding claims 1 and 2, all of the limitations of the instant application are taught by the claims of ‘518 except the first adhesive layer and its properties.
In the same field of endeavor, Kim teaches the first adhesive layer in the same manner as applied to claims 1 and 2 above.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of ‘518 by having the first adhesive layer in order to improve bond strength (see Kim [0037] at least]).
Regarding claims 3, 8-11, claims 2, 6-9 of ‘518 recite the remaining limitations.
Claims 1 and 2 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 of U.S. Patent No. 10,811,380 (herein “’380") in view of Tsutsue.
Regarding claims 1 and 2, all of the limitations of the instant application are taught by the claims of ‘380 except the compactness gradually increasing along in a direction of thickness.
.
Claims 3, 8-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 of U.S. Patent No. 10,811,380 (herein “’380") in view of Tsutsue, as applied to claim 1 above, and further in view of Kim. 
Specifically, the remaining claimed limitations are taught by Kim as applied to the claims above in order to improve bonding strength (see Kim [0037] at least]).
Claims 1 and 2 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 4 of U.S. Patent No. 10,818,631 (herein “’631”) in view of Tsutsue.
Regarding claims 1 and 2, all of the limitations of the instant application are taught by the claims of ‘631 except the compactness gradually increasing along in a direction of thickness.
In the same field of endeavor, Tsutue teaches the limitation in the same manner and for the same reasons as applied to claim 1 above.
Claims 3, 8-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over 1 and 4 of U.S. Patent No. 10,818,631 (herein “’631”) in view of Tsutsue, as applied to claim 1 above, and further in view of Kim. 
Specifically, the remaining claimed limitations are taught by Kim as applied to the claims above in order to improve bonding strength (see Kim [0037] at least]).

Response to Arguments
Applicant's arguments filed 5/6/2021 have been fully considered but they are not persuasive.
Applicant argues (pages 8-9) that Kim, Tsutsue and Fujii do not teach or suggest the claimed invention because Tsutsue teaches “the porosity of insulating film 107 is gradually increased in a direction of thickness…[t]hat is, the compactness of 
In response, the examiner disagrees. Specifically, it is noted that in accordance with MPEP 2111, USPTO personnel are to give claims their broadest reasonable interpretation in light of the supporting disclosure. In re Morris, 127 F.3d 1048, 1054-55, 44 USPQ2d 1023, 1027-28 (Fed. Cir. 1997). Therefore the claim limitation “a direction of thickness” has been given its broadest reasonable interpretation. Specifically, thickness is understood to be, e.g., “the smallest of three dimensions,” (see Merriam-Webster dictionary). In Fig. 2 of Tsutsue, the thickness would be the vertical dimension, and it follows that a “direction of thickness” is the vertical direction. Accordingly, the compactness of Tsutsue, which increases from the top of layer 107 to bottom of layer 107, is understood to increase in the vertical direction and therefore reads on the claimed limitation.
It is also respectfully noted that the original disclosure of the instant application does not appear to provide support for the specific direction of increase which applicant argues is not taught by Tsutsue, and which applicant appears to be believe is required by the claims (i.e. increasing compactness with increasing thickness). Rather, the specification repeated recites “the compactness of each layer in the first adhesive/bonding stack gradually changes in a direction of thickness of the first adhesive/bonding stack” [emphasis added] (see e.g. [0016]). It does not, however, appear to provide support for a compactness that specifically increases in the direction on which applicant bases their arguments. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
King et al. (US 2010/0164074) is cited for showing a dielectric layer (110) of an interconnect structure having a porosity which varies as a function of depth (see [0090]).

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra Smith can be reached on (571)272-2429.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LAUREN R BELL/Primary Examiner, Art Unit 2816                                                                                                                                                                                                        8/11/2021